Citation Nr: 0813028	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to May 1970.  The veteran died on July [redacted], 2004.  The 
appellant is the veteran's mother.  

These matters come to the Board of Veterans' Appeals (Board) 
following an appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2007, a Deputy Vice Chairman at 
the Board advanced the appeal on the Board's docket.  See 38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900 (2007).  

In November 2007, the Board remanded this appeal to have the 
RO schedule the appellant for a Travel Board hearing.  The 
appellant failed to report for a scheduled January 2008 
hearing.  As such, the Board considers the appellant's 
hearing request to have been withdrawn.  Also, in December 
2007 and March 2008 the Board received additional written 
argument and information from the appellant and from her 
representative.  This argument and information has been 
incorporated into the record on appeal.  

(The decision below addresses the appellant's claim to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
remaining issue on appeal will be discussed in the remand 
that follows this decision.)  


FINDING OF FACT

The appellant is neither the surviving spouse nor a child of 
the veteran.  




CONCLUSION OF LAW

The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is without legal merit.  38 
U.S.C.A. § 1318 (West 2002 and Supp. 2007); 38 C.F.R. § 3.22 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 and Supp. 2007), 
benefits are payable to the "surviving spouse" or 
"children" of a deceased veteran in the same manner as if 
the death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2007).  Specifically, the Secretary shall pay benefits to 
the surviving spouse and children of a deceased veteran who 
dies, not as the result of his own willful misconduct, and 
who was in receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also 38 C.F.R. § 3.22.

Generally, a "surviving spouse" means a person of the 
opposite sex who was legally married to the veteran at the 
time of his death.  See 38 C.F.R. § 3.50(b) (2007).  A 
"child" is described as a son or daughter of a veteran, to 
include a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household.  
See 38 U.S.C.A. § 101(4) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.57, 3.807(d) (2007).  

In the instant case, the appellant is the veteran's mother.  
She is not the veteran's surviving spouse or a child of the 
veteran as defined under VA regulations.  Thus, as the 
appellant is not the surviving spouse or a child of the 
veteran there is no legal basis under the law and regulations 
upon which to award benefits under 38 U.S.C.A. § 1318.  As 
noted above, benefits are only payable under 38 U.S.C.A. § 
1318 to the "surviving spouse" or "children" of a deceased 
veteran.  Therefore, the appellant's claim to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318 must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit). 

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) (The VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of the 
disability.).

As noted above, the appellant's claim lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in the appeal of the 38 U.S.C.A. § 1318 
issue.  See e.g., Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).  


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.  


REMAND

The Board notes that, when a veteran dies from a service-
connected or compensable disability, DIC may be awarded to a 
surviving spouse, child, or parent of the veteran.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).  DIC 
benefits payable to parents' are subject to limitations on 
annual income.  See 38 U.S.C.A. § 1315 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.25 (2007).  

The appellant has alleged that the veteran's death is 
directly related to his period of service.  The cause of the 
veteran's death in July 2004 is listed on his death 
certificate as end stage liver disease.  

A review of the veteran's service medical records is limited 
to September 1968 reports of medical history and medical 
examination.  No other service medical records are available 
and the RO has been unsuccessful in obtaining any additional 
service medical records.  In this regard, a VA Form 07-3101 
(VA Request for Information), notes an October 1970 response 
from the Adjutant General's Office that records associated 
with identified treatment at the 121st Evacuation Hospital in 
Korea had been requested as had the veteran's discharge 
medical examination from the medical hospital at Fort Lewis, 
Washington.  None of these identified medical records is 
associated with the claim file.  

Here, the Board notes that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005)(per curiam) citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In May 1970, following the veteran's release from active 
service, the veteran received a letter from Walter Reed Army 
Medical Center in Washington, D.C.  In particular, the letter 
notes that, "During the last year you were hospitalized in 
Korea with hepatitis."  A subsequent report of August 1970 
VA examination reflects the examiner's diagnoses to included 
status-post infectious hepatitis without residuals.  During 
the examination the veteran reported a history of contracting 
infectious hepatitis in November 1969 and being hospitalized 
at the 121st Evacuation Hospital in Korea until January 1970.  

Otherwise, the veteran's post-service medical history 
includes numerous diagnoses of both chronic alcohol abuse and 
chronic substance abuse.  Reports of VA hospitalization note 
the veteran's treatment for alcoholism and drug abuse.  The 
veteran was hospitalized in May 1975 and at that time his 
liver was noted to be enlarged.  A VA hospital summary, dated 
August 1977 to September 1977, notes that lab testing 
revealed a normal liver profile.  In a VA hospital summary, 
dated December 1979 to January 1980, the veteran's laboratory 
workup, in particular, revealed an SGOT (serum glutamic 
oxaloacetic transaminase) of 37.  

In November 1983, a VA case manager noted the veteran's 
reported history of heroin usage since 1968.  The veteran was 
described as lethargic and evidencing facial jaundice and the 
case manager noted that the veteran possibly had hepatitis.  
A December 1984 treatment record notes the veteran's reported 
history of heroin usage since 1968 and that he had been doing 
heroin almost every day for the past year.  The examiner 
noted that there were visible left arm track marks.  A VA 
hospital summary, dated January 1985 to February 1985, notes 
that laboratory blood testing had revealed, in particular, a 
liver profile with slightly elevated SGOT of 28.  In April 
1985, the veteran was admitted to the hospital for 
detoxification.  His admission laboratory tests were all 
noted to be within normal limits.  

The medical evidence of record appears to reflect that the 
veteran was first diagnosed with chronic hepatitis in March 
1998 during a VA Agent Orange Registry Examination.  
Thereafter, a computed tomography (CT) scan of the veteran's 
liver in April 1998 revealed mild nodularity of the liver 
suggesting cirrhosis.  Laboratory tests at El Dorado Hospital 
in July 1998 and August 1998 revealed elevated SGOT levels.  
A report of August 1998 El Dorado Hospital CT scan of the 
veteran's abdomen revealed, in particular, a normal liver in 
size and configuration without focal intra-hepatic 
abnormalities demonstrated.  The following month, a Tucson 
Medical Center consultation report reflects the veteran's 
history of hepatic encephalopathy and normal liver function 
tests.  Also in September 1998, a Tucson Medical Center 
treatment record reflects a diagnosis of alcoholic cirrhosis.  

Additionally, treatment records from the VA Medical Center 
(VAMC) in Tucson reflect a diagnosis in June 2000 of 
"alcoholic liver disease [hepatitis] C [possible]", by C. 
J., M. D., (hereinafter Dr. J), the veteran's treating VA 
physician.  In September 2001 and July 2002, Dr. J again 
diagnosed the veteran with hepatitis C and alcoholic 
cirrhosis with worsening liver function.  Thereafter, a 
report of December 2002 VA aid and attendance examination 
notes that a hepatitis screen revealed the veteran to have 
antibodies for both hepatitis B and for hepatitis C.  In a 
May 2005 statement, Dr. J noted that she had treated the 
veteran for over five years.  She indicate that the veteran 
had died of "cirrhosis of the liver, with associated 
hepatitis C."  

In this case, it would appear that Dr. J has related the 
veteran's cirrhosis of the liver to his chronic alcoholism 
and to his hepatitis C.  Furthermore, the Board notes that no 
comprehensive review of the veteran's medical history with an 
opinion regarding the date of onset of hepatitis C has been 
accomplished.  No analysis of risk factors has been 
undertaken, such as drug use, sexual contacts, and/or blood 
transfusions associated with surgery.  The Board is aware 
that the veteran was diagnosed with infectious hepatitis in 
service as contrasted to hepatitis C, and that such in-
service disease may have resolved without residuals.  
Nonetheless, the Board is not permitted to engage in 
speculation as to medical causation issues, but must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   

The Board also notes that, while the law has precluded direct 
service connection for alcohol and drug abuse, service 
connection may be granted for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit stressed 
that its holding was quite limited.  It found that 
compensation could only be awarded "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  See id. at 
1381.  

In light of the above, the Board finds that the agency of 
original jurisdiction (AOJ) should initially arrange for the 
veteran's claims file to be reviewed, preferably, by an 
infectious disease specialist.  An opinion should be obtained 
as to whether the veteran had hepatitis C and, if so, whether 
the disability was related to his period of service.  
Furthermore, if the examiner determines that the veteran had 
hepatitis C that was related to service, the examiner 
shoulder further opine as to whether the immediate cause of 
the veteran's death (end stage liver disease) or any disease 
process leading to the veteran's death otherwise developed as 
a result of hepatitis C.  38 U.S.C.A. § 5103A.  Consideration 
should be given to whether hepatitis C can be said to have 
accelerated or hastened the veteran's death.  Thereafter, the 
AOJ should arrange for the veteran's claims file to be 
reviewed by a psychiatrist.  That examiner should offer a 
medical opinion as to whether there is clear medical evidence 
that the veteran's alcohol abuse was caused by his service-
connected PTSD.  Id.  

Finally, the Board notes that at the time of his death, the 
veteran reportedly was in receipt of Social Security 
Administration (SSA) disability benefits, as noted in a March 
2002 VA Form 21-526 (Application for VA compensation or 
pension).  It is not clear from the claims file what 
disabling condition(s) resulted in the veteran's reported 
award of SSA disability benefits.  In this case, given the 
uncertainty of what the identified SSA records may contain, 
and that they could have a bearing on the appellant's claim 
for service connection for cause of the veteran's death on 
appeal, the AOJ should obtain any available medical records 
associated with the veteran's reported SSA disability 
benefits award.  The Board notes that once VA is put on 
notice that a veteran was either granted or denied SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In light of the foregoing, this matter is REMANDED to the AOJ 
for the following actions: 

1.  The AOJ should obtain from SSA the 
medical records relied upon in granting 
the veteran disability benefits.  The AOJ 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The AOJ should forward the veteran's 
claims file to, preferably, an infectious 
disease specialist for an opinion.  That 
examiner should review the veteran's 
claims file, to include a copy of this 
remand (with particular attention given 
to the May 1970 letter from Walter Reed 
Army Medical Center, the report of August 
1970 VA examination, and the May 2005 
statement from the veteran's VA treating 
physician).  The examiner should provide 
an opinion as to whether the veteran had 
hepatitis C and, if so, discuss the 
etiology and the onset of the condition.  
In doing so, the examiner must list and 
discuss all documented risk factors for 
the veteran.  He or she should rank the 
documented risk factors relative to the 
probability that any confirmed hepatitis 
C infection is etiologically related to 
the risk factor.  

Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hepatitis C is related to 
the veteran's period of active military 
service, including the in-service 
infectious hepatitis.  

If the examiner finds that hepatitis C is 
related to the veteran's period of active 
military service, the examiner should 
further opine as to whether the immediate 
cause of the veteran's death (end stage 
liver disease) or any disease process 
leading to the veteran's death otherwise 
developed as a result of hepatitis C.  
Consideration should also be given to 
whether hepatitis C accelerated or 
hastened the veteran's death, even if it 
did not directly cause it.  The examiner 
must provide the complete rationale for 
the conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  

3.  The AOJ should also forward the 
veteran's claims file to a psychiatrist.  
That examiner should review the veteran's 
claims file, to include a copy of this 
remand.  The examiner should be asked to 
provide a medical opinion as to whether 
there is clear medical evidence 
establishing that the veteran's alcohol 
abuse disability was caused by his 
service-connected PTSD.  The examiner 
must provide the complete rationale for 
the conclusions reached-to include, as 
appropriate, citation to specific 
evidence of record and/or medical 
authority.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished with a 
supplemental statement of the case 
(SSOC), to include citation to applicable 
laws and regulations, and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


